DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
 Response to Amendment
Applicant’s amendment filed 15 August 2022 amends claims 1 and 9. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues (Page 7 of the response), “Applicant asserts that Friedman does not disclose or suggestion [sic] ‘repeatedly determine an adjustment to configuration values based on log errors of the simulation associated with anomalies until no false positives and no false negatives occur in results,’ as recited in claim 1 as amended.” This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Morgheim, U.S. Publication No. 2018/0130004.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hassell, WO 2014/066500, in view of Ruvio, WO 2016/151566, and further in view of Morgheim, U.S. Publication No. 2018/0130004. Referring to claim 1, Hassell discloses a cyber analysis modeling system that includes an input device (Figure 8, 812) allowing a user to manually enter data through a graphical user interface (Page 7, lines 9-10: element 232), a display device (Figure 8, 810), and a processor (Figure 8, 802), which meets the limitation of an input device, a display device, and an electronic processor, the electronic processor configured to. The allows for a user to input different configurations, defense placements, and network topology through a graphical user interface (Page 7, lines 9-10 & Page 8, lines 7-19 & Page 10, line 32 – Page 11, line 5: configurations, defense placements, and network topology reads on the claimed previous configuration file, data bus configuration file, user input, and configuration values to the extent that the interface is used to enter multiple data. Claims do not functionally define the content of the claimed configuration files and user input), which meets the limitation of receive input, via the input device, including a previous configuration file, a data bus configuration file, and user input, obtain configuration values from the user input, wherein the configuration values are conditions associated with messages and signals. The input data (Page 8, lines 7-19) is utilized in multiple simulations of attacks utilizing the selected defenses on the particular network (Page 7, lines 13-15 & Page 8, line 27 – Page 9, line 12: simulations are implemented by DSIM 240; DSIM 240 reads on the claimed intrusion detection system configuration tool), which meets the limitation of run, with an intrusion detection system configuration tool, a simulation of [communication on a vehicle communication system] based on the input received. The simulation results are presented visually (Page 9, lines 9-12), which meets the limitation displaying, on the display device, the results of running the simulation with the intrusion detection system configuration tool. New configuration models/defenses can be created for use in the system (Page 11, lines 6-12), which meets the limitation of output a new configuration file and a file configured to be uploaded to [a vehicle].
Hassell does not disclose that the system is implemented for a vehicle. Ruvio discloses security system that monitors for communication attacks in a vehicle system utilizing a database of stored data used in the monitoring procedure (Page 3, Summary & Page 6, first full paragraph), which meets the limitation of communication on a vehicle communication system based on the input received, output a new configuration file and a file configured to be uploaded to a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cyber analysis modeling system of Hassell to have been implemented for a vehicle because electronic systems have become essential parts of a vehicle that are vulnerable to attacks from the outside such that attacks can be identified as suggested by Ruvio (Page 1, first paragraph of Background & Page 3, last two paragraphs of Background).
Hassell does not disclose that the new configuration models/defense are generated based upon adjustments made to the models/defenses in response to detecting false negatives or false positive events. Morgheim discloses a quality assessment system wherein data/events are collected and utilized in investigations to test model assessments such that false positives and false negatives are identified ([0061]), which meets the limitation of generate log errors of the simulation associated with anomalies, wherein the log errors are at least one selected from the group consisting of a detected false positive and a detected false negative. The input factors for the model assessments are periodically adjusted to remove occurrences of false positives and false negatives ([0061]), which meets the limitation of repeatedly determine an adjustment to configuration values based on the log errors of the simulation associated with anomalies, until no false positives and no false negatives occur in the results of running the simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the new configuration models/defenses of Hassell to have been created based upon periodic adjustments to the models/defenses in order to provide assurances that the models/defenses are expertly calibrated as suggested by Morgheim ([0058] & [0061]).
Referring to claim 2, Hassell discloses that the simulation results are stored in a database (Page 11, lines 16-17 & Figure 5, 560), which meets the limitation of wherein the electronic processor is further configured to store, in a log file, the results of running the simulation.
Referring to claim 3, Hassell does not disclose that the system is implemented for a vehicle. Ruvio discloses security system that monitors for communication attacks in a vehicle system utilizing a database of stored data used in the monitoring procedure such that the stored data includes bus data, ECU data, signal data, and message data (Page 3, Summary – Page 5), which meets the limitation of wherein the electronic processor is configured to receive user input by receiving a selection of communication components of the vehicle communication system to monitor including at least one selected from a group consisting of buses, electronic control units, signals, and messages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cyber analysis modeling system of Hassell to have been implemented for a vehicle because electronic systems have become essential parts of a vehicle that are vulnerable to attacks from the outside such that attacks can be identified as suggested by Ruvio (Page 1, first paragraph of Background & Page 3, last two paragraphs of Background).
Referring to claim 4, Hassell discloses that the user input can select specific types of threats to be applied to specific types of networks utilizing specific defenses (Page 10, line 29 – Page 11, line 12), which meets the limitation of wherein the electronic processor is further configured to set a configuration value based on the user input.
Referring to claim 5, Hassell discloses that the simulation is performed based upon specific threats selected by the user (Page 10, lines 32-35: selected threats would be considered the claimed anomalies), which meets the limitation of wherein the electronic processor is configured to run a simulation of communication on [a vehicle communication system] using the input received by running the simulation with a trace file that contains messages data with anomalies.
Hassell does not disclose that the system is implemented for a vehicle. Ruvio discloses security system that monitors for communication attacks in a vehicle system utilizing a database of stored data used in the monitoring procedure (Page 3, Summary & Page 6, first full paragraph), which meets the limitation of a vehicle communication system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cyber analysis modeling system of Hassell to have been implemented for a vehicle because electronic systems have become essential parts of a vehicle that are vulnerable to attacks from the outside such that attacks can be identified as suggested by Ruvio (Page 1, first paragraph of Background & Page 3, last two paragraphs of Background).
Referring to claim 6, Hassell discloses that the simulation is performed based upon specific threats selected by the user (Page 10, lines 32-35: selected threats would be considered the claimed anomalies), which meets the limitation of wherein the electronic processor is configured to run a simulation of communication on [a vehicle communication system] using the input received by running the simulation with a trace file that contains messages data [without] anomalies.
Hassell does not disclose performing a simulation utilizing models without anomalies. Ruvio discloses intrusion detection that creates models that specify normal/legitimate traffic (Page 21, last paragraph – Page 22, first paragraph), which meets the limitation of message data without anomalies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for cyber analysis system of Hassell to have run a simulation using normal/legitimate data in order to help identify suspicious activity as suggested by Ruvio (Page 21, last paragraph – Page 22, first paragraph). 
Hassell does not disclose that the system is implemented for a vehicle. Ruvio discloses security system that monitors for communication attacks in a vehicle system utilizing a database of stored data used in the monitoring procedure (Page 3, Summary & Page 6, first full paragraph), which meets the limitation of a vehicle communication system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cyber analysis modeling system of Hassell to have been implemented for a vehicle because electronic systems have become essential parts of a vehicle that are vulnerable to attacks from the outside such that attacks can be identified as suggested by Ruvio (Page 1, first paragraph of Background & Page 3, last two paragraphs of Background).
Referring to claim 7, Hassell discloses that the threat models can be updating by the user using the GUI based on newly observed behavior (Page 11, lines 1-10 & Page 11, line 24 – Page 12, line 8), which meets the limitation of wherein the electronic processor is further configured to receive an adjustment input for the configuration value, based on the results of running the simulation.
Referring to claim 8, Hassell discloses that the simulation results are stored in a database (Page 11, lines 16-17 & Figure 5, 560) and presented to the user in a visual manner that allows the user to playback the attack of each threat (Page 12, lines 8-21), which meets the limitation of wherein the electronic processor is configured to display, on the display device, results of running the simulation with the intrusion detection system configuration tool by displaying the results of running the simulation stored in the log file, the results including, for each anomaly detected during the simulation, information regarding the anomaly.
Referring to claim 9, Hassell discloses a cyber analysis modeling system that allows for a user to input different configurations, defense placements, and network topology through a graphical user interface (Page 7, lines 9-10 & Page 8, lines 7-19 & Page 10, line 32 – Page 11, line 5), which meets the limitation of setting a configuration value, wherein the configuration value is a condition associated with a message and a signal. The input data (Page 8, lines 7-19) is utilized in multiple simulations of attacks utilizing the selected defenses on the particular network (Page 8, line 27 – Page 9, line 12), which meets the limitation of running, with an electronic processor, a simulation of [communication on a vehicle communication system] with a trace file. The simulation results are presented visually (Page 9, lines 9-12), which meets the limitation of generating the results of the simulation. The threat models can be updating by the user using the GUI based on newly observed behavior (Page 11, lines 1-10 & Page 11, line 24 – Page 12, line 8), which meets the limitation of receiving, with the electronic processor, an adjustment input for the configuration value. New configuration models/defenses can be created for use in the system (Page 11, lines 6-12), which meets the limitation of outputting, with the electronic processor, a file including configuration values for the intrusion detection system, wherein the file is configured to be updated to [a vehicle].
Hassell does not disclose that the system is implemented for a vehicle. Ruvio discloses security system that monitors for communication attacks in a vehicle system utilizing a database of stored data used in the monitoring procedure (Page 3, Summary & Page 6, first full paragraph), which meets the limitation of communication on a vehicle communication system, the file configured to be uploaded to a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cyber analysis modeling system of Hassell to have been implemented for a vehicle because electronic systems have become essential parts of a vehicle that are vulnerable to attacks from the outside such that attacks can be identified as suggested by Ruvio (Page 1, first paragraph of Background & Page 3, last two paragraphs of Background).
Hassell does not disclose that the new configuration models/defense are generated based upon adjustments made to the models/defenses in response to detecting false negatives or false positive events. Morgheim discloses a quality assessment system wherein data/events are collected and utilized in investigations to test model assessments such that false positives and false negatives are identified ([0061]), which meets the limitation of generating, with the electronic processor, log errors of the simulation associated with anomalies, wherein the log errors are at least one selected from the group consisting of a detected false positive and a detected false negative. The input factors for the model assessments are periodically adjust to remove occurrences of false positives and false negatives ([0061]), which meets the limitation of repeatedly determining, with the electronic processor, an adjustment to configuration values based on the log errors of the simulation associated with anomalies, until no false positives and no false negatives occur in the results of running the simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the new configuration models/defenses of Hassell to have been created based upon periodic adjustments to the models/defenses in order to provide assurances that the models/defenses are expertly calibrated as suggested by Morgheim ([0058] & [0061]).
Referring to claim 10, Hassell discloses that the simulation results are stored in a database (Page 11, lines 16-17 & Figure 5, 560), which meets the limitation of wherein generating results of the simulation includes storing the results of the simulation in a log file.
Referring to claim 11, Hassell discloses that the simulation results are stored in a database (Page 11, lines 16-17 & Figure 5, 560) and presented to the user in a visual manner that allows the user to playback the attack of each threat (Page 12, lines 8-21), which meets the limitation of wherein generating results of the simulation includes displaying the results of the simulation stored in the log file on a display device.
Referring to claim 12, Hassell does not disclose that the system is implemented for a vehicle. Ruvio discloses security system that monitors for communication attacks in a vehicle system utilizing a database of stored data used in the monitoring procedure such that the stored data includes bus data, ECU data, signal data, and message data (Page 3, Summary – Page 5), which meets the limitation of wherein the electronic processor is configured to receive user input by receiving a selection of communication components of the vehicle communication system to monitor including at least one selected from a group consisting of buses, electronic control units, signals, and messages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cyber analysis modeling system of Hassell to have been implemented for a vehicle because electronic systems have become essential parts of a vehicle that are vulnerable to attacks from the outside such that attacks can be identified as suggested by Ruvio (Page 1, first paragraph of Background & Page 3, last two paragraphs of Background).
Referring to claim 13, Hassell discloses that the simulation is performed based upon specific threats selected by the user (Page 10, lines 32-35: selected threats would be considered the claimed anomalies), which meets the limitation of  running a simulation of communication on [a vehicle communication system] with a trace file includes running the simulation with a trace file that contains messages data with anomalies.
Hassell does not disclose that the system is implemented for a vehicle. Ruvio discloses security system that monitors for communication attacks in a vehicle system utilizing a database of stored data used in the monitoring procedure (Page 3, Summary & Page 6, first full paragraph), which meets the limitation of a vehicle communication system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cyber analysis modeling system of Hassell to have been implemented for a vehicle because electronic systems have become essential parts of a vehicle that are vulnerable to attacks from the outside such that attacks can be identified as suggested by Ruvio (Page 1, first paragraph of Background & Page 3, last two paragraphs of Background).
Referring to claim 14, Hassell discloses that the simulation is performed based upon specific threats selected by the user (Page 10, lines 32-35: selected threats would be considered the claimed anomalies), which meets the limitation of wherein the electronic processor is configured to run a simulation of communication on [a vehicle communication system] with a trace file includes running the simulation with a trace file that contains messages data [without] anomalies.
Hassell does not disclose performing a simulation utilizing models without anomalies. Ruvio discloses intrusion detection that creates models that specify normal/legitimate traffic (Page 21, last paragraph – Page 22, first paragraph), which meets the limitation of message data without anomalies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for cyber analysis system of Hassell to have run a simulation using normal/legitimate data in order to help identify suspicious activity as suggested by Ruvio (Page 21, last paragraph – Page 22, first paragraph). 
Hassell does not disclose that the system is implemented for a vehicle. Ruvio discloses security system that monitors for communication attacks in a vehicle system utilizing a database of stored data used in the monitoring procedure (Page 3, Summary & Page 6, first full paragraph), which meets the limitation of a vehicle communication system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cyber analysis modeling system of Hassell to have been implemented for a vehicle because electronic systems have become essential parts of a vehicle that are vulnerable to attacks from the outside such that attacks can be identified as suggested by Ruvio (Page 1, first paragraph of Background & Page 3, last two paragraphs of Background).
Referring to claim 15, Hassell discloses that the threat models can be updating by the user using the GUI based on newly observed behavior (Page 11, lines 1-10 & Page 11, line 24 – Page 12, line 8), which meets the limitation of the adjustment input for the configuration value is based on the results of running the simulation.
Referring to claim 16, Hassell discloses that the simulation results are stored in a database (Page 11, lines 16-17 & Figure 5, 560) and presented to the user in a visual manner that allows the user to playback the attack of each threat (Page 12, lines 8-21), which meets the limitation of wherein generating results of the simulation includes generating, for each anomaly detected during simulation, information regarding the anomaly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437